  4:07-cr-03112-RGK-CRZ Doc # 261 Filed: 11/13/20 Page 1 of 1 - Page ID # 585




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                      Plaintiff,                                4:07CR3112
      vs.
                                                                  ORDER
Robert John Ironbear,
                      Defendant.


       After an oral review of the Financial Affidavit, the court finds the above-named
defendant is currently eligible for appointment of counsel pursuant to the Criminal Justice
Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District of
Nebraska.

       Accordingly,

       IT IS ORDERED:
       1)     Justin Kalemkiarian is appointed as attorney of record for the above-named
              defendant in this matter and shall forthwith file an appearance in this
              matter.    The Federal Public Defender’s Office shall forthwith provide
              counsel with a draft appointment order (CJA Form 20) bearing the name
              and other identifying information of the CJA Panel attorney identified in
              accordance with the Criminal Justice Act Plan for this district.
       2)     The Clerk shall provide a copy of this order to the Federal Public Defender
              for the District of Nebraska and to the appointed attorney.


              November 13, 2020


                                                 BY THE COURT:
                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
